Citation Nr: 1706655	
Decision Date: 03/03/17    Archive Date: 03/16/17

DOCKET NO.  15-29 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel


INTRODUCTION

The Veteran had active service in the U.S. Army from August 1954 to August 1956.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an April 2014 rating decision by the St. Louis, Missouri Department of Veterans Affairs (VA) Regional Office (RO).

In November 2015, the Board reopened a previously denied claim of entitlement to service connection for a left knee disability and remanded the appeal for additional development.

In June 2016, the Board again remanded the appeal.  It has since returned to the Board for further consideration.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Any future consideration of this Veteran's case should take into account the existence of these records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's current left knee disability did not manifest in service, within the one year presumptive period or for many years thereafter, and is unrelated to any in-service knee injury.  Left knee arthritis did not manifest in service or within the one-year presumptive period.


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for a left knee disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  In March 2014, VA notified the Veteran of the information and evidence needed to substantiate his claim, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order.  Pursuant to the Board's November 2015 and June 2016 remands, the AOJ obtained a VA examination in January 2016 and an addendum opinion in July 2016.  As described in further detail below, the Board finds that the July 2016 opinion is adequate and that there has been substantial compliance with the prior remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

The Board also notes that while the RO issued a formal finding of unavailability of the Veteran's service personnel records in March 2008, there is no indication that these records are pertinent to the claim, nor has the Veteran so alleged.  While these missing records impose a heightened duty on the Board to explain its findings and conclusions, to consider carefully the benefit-of-the-doubt rule, and to assist the Veteran with the development of evidence in support of his claim, the threshold for allowance of a claim is not lowered.  See Russo v. Brown, 9 Vet. App. 46, 51 (1996).  Further, the Veteran's complete service treatment records, which the appellant contends will substantiate his claim, are of record.




Legal Principles and Analysis

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).  Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For veterans with 90 days or more of active service during a war period or after December 31, 1946, certain chronic diseases, including arthritis, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Pursuant to 38 C.F.R. § 3.303(b), where a chronic disease such as arthritis is shown as such in service, subsequent manifestations of the same chronic disease are generally service connected.  If a chronic disease is noted in service but chronicity in service is not adequately supported, a showing of continuity of symptomatology after separation is required.  Entitlement to service connection based on chronicity or continuity of symptomatology pursuant to 38 C.F.R. § 3.303(b) applies only when the disability for which the Veteran is claiming compensation is due to a disease enumerated on the list of chronic diseases in 38 U.S.C.A. § 1101(3) or 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Veteran in this case contends that his current left knee disability is related to his active duty service.  Alternatively, he claims that his left knee disability, which he asserts preexisted service, was aggravated therein.  He also alleges that service connection for the left knee should be granted as secondary to pes planus.

Initially, the Board observes that while service connection may be granted for disorders that are proximately due to or the result of a service-connected disease or injury, 38 C.F.R. § 3.310 (2016), in this case the Veteran is not currently service connected for pes planus.  While he is service connected for onychomycosis (toenail fungus) of both feet, he has offered no evidence that this service-connected disability has caused or aggravated his left knee disability, nor does he appear to contend that is so.  See January 2017 Informal Hearing Presentation ("Flat Feet Are Associated with Knee Pain and Cartilage Damage in Older Adults").  Accordingly, his secondary service connection theory must fail.

As to his claim that the left knee was aggravated during service, every veteran is presumed sound upon entry into service, except for defects, infirmities, or disorders noted at entry.  38 U.S.C.A. § 1111.  When a condition is not noted upon entry into service, VA may rebut the presumption of soundness by clear and unmistakable evidence that the injury or disease manifested in service was both preexisting and not aggravated by service.  Id.  Before the presumption of soundness is for application, there must be evidence that a disease or injury that was not noted upon entry to service manifested or was incurred in service.  Gilbert v. Shinseki, 26 Vet. App. 48, 52 (2012).  Here, as discussed in further detail below, no left knee defect was noted upon entrance but treatment for left knee pain was noted in a November 1954 service treatment record.  Accordingly, the presumption of soundness is for application.  While the Veteran has reported that his left knee was injured in high school prior to entering service, both the entrance and separation examinations revealed normal lower extremities, and a September 1958 VA general medical examination showed a normal left knee.  As such, the Board finds that there is no clear and unmistakable evidence that a left knee disorder preexisted service.  The presumption of soundness has therefore not been rebutted, and the Veteran's claim must be based on service incurrence.  See Wagner v. Principi, 370 F.3d 1089, 1094-1096 (Fed. Cir. 2004).

As to whether a left knee disability was incurred in service, a January 2016 VA examination shows a current diagnosis of left knee degenerative arthritis.  The Veteran has therefore met the current disability requirement.  The dispositive issue is thus whether his current left knee arthritis is related to service, to include the November 1954 record showing knee pain.  There are two opinions on this matter.

In January 2016, pursuant to the November 2015 Board remand directing the RO to obtain an examination, a VA nurse practitioner opined, after examining the Veteran and reviewing the claims file, that it was less likely than not that the appellant's left knee disability was caused by or incurred in service because the Veteran's service treatment records were negative for complaints or treatment for the left knee and because many years had passed after he left service before there was evidence of a left knee disability.

In June 2016, the Board found the January 2016 opinion inadequate because the examiner had not acknowledged the November 1954 service treatment record which appeared to show that the Veteran had been treated for left knee pain and had received a bandage.  The Board requested an addendum opinion to address this evidence.

In July 2016, the same VA examiner opined, after another review of the claims file, that it was less likely than not that the appellant's left knee disability was caused by or incurred in service.  The examiner noted that while the November 1954 service treatment record indicated that the Veteran had been treated for left knee pain, he had been treated conservatively and the subsequent August 1956 separation examination noted normal lower extremities.  Moreover, there were no post-service treatment records for a left knee condition until 1994.  The examiner concluded that the knee pain that occurred in service was not severe enough to result in the development of osteoarthritis seen on X-rays taken at the time of the examination and that the temporal gap of up to 38 years since discharge from service meant it was not likely that the knee condition was related to his military service.  Rather, she opined that since osteoarthritis of the knees is a chronic condition that tends to progressively worsen over time with the natural aging process, the Veteran's mild left knee osteoarthritis was more likely caused by age.

Based on the above, the Board finds that a preponderance of the evidence is against the claim.  Indeed, while the November 1954 service treatment record shows treatment for left knee pain, the August 1956 separation examination reveal normal lower extremities.  Service treatment records are otherwise negative for complaints or treatment involving the left knee.

Post-service, the first evidence of a diagnosed left knee disability appears in a September 1994 private treatment record which shows an assessment of probable arthritis in the left knee.  While the Veteran did report left knee pain at a September 1958 VA general medical examination, X-rays of the left knee were normal and the overall diagnosis of the left knee was negative.  Similarly, although the Veteran reported left knee pain in a March 1974 private treatment record, by May 1974 he reported that the knee was feeling much better and a May 1994 left knee X-ray reveals no acute bony injury and no joint effusion.

As the July 2016 opinion was provided by a VA nurse practitioner and is supported by a reasoned opinion that is consistent with the evidence of record, the Board affords it significant probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).  As directed by the June 2016 remand, the examiner considered the November 1954 service treatment record showing left knee pain but nonetheless found that in her expert opinion, and considering the subsequent normal left knee examinations until 1994, there was no evidence suggesting a relationship to service.  Her rationale accurately portrayed the evidence and addressed the relevant facts and it is clear that the examiner reviewed the entire claims file and considered the appellant's contentions.

While the Veteran has offered his opinion that his in-service activities, including participation in boot camp, resulted in his current left knee disorder, his statements regarding the cause of his left knee disorder are lay statements that purport to provide a nexus opinion.  The Board finds the Veteran's statements not competent for this purpose.  Although it is error to categorically reject a lay person as competent to provide a nexus opinion, not all questions of nexus are subject to non-expert opinion.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Whether a layperson is competent to provide a nexus opinion depends on the facts of the particular case.  In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew from its earlier decision in Jandreau v. Nicholson to explain its holding.  Id.

In that earlier decision, the Federal Circuit stated as follows: "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

The Federal Circuit provided an example, stating that a layperson would be competent to identify a simple condition such as a broken leg, but not competent to provide evidence as to a more complex medical question such as a form of cancer.  Id. at n.4.  Also of note is that the Veterans Court has explained that non-expert witnesses are competent to report that which they have observed with their own senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

Taking Davidson, Jandreau, and Layno together, leads the Board to the conclusion that the complexity of the question and whether a nexus opinion could be rendered based on personal observation are factors in determining whether a non-expert nexus opinion or diagnosis is competent evidence.

In the instant case, the question of the cause of a left knee disability, particularly when the claimed cause took place many years before the initial post-service diagnosis, is not something that can be determined by mere observation.  Nor is this question simple.  While the Veteran is competent to report pain, the question of the cause of that pain is not an observable fact.  It requires clinical testing to assess and diagnose the underlying condition and training to make the appropriate interpretations and conclusions about what the testing demonstrates in conjunction with the symptoms reported to determine the cause.  Therefore, the Board finds that the Veteran's statements as to how his left knee condition was caused are not competent evidence as to a nexus.  

The competent and most probative evidence of record is the July 2016 VA opinion.  The examiner considered all the evidence of record, provided a thorough rationale for her conclusion, and added the weight of medical knowledge which adds to the probative value.  While the Veteran is competent to report joint pain, and the evidence shows that he reported knee pain within about two years after leaving service, the Board finds that the VA examiner's interpretation of that evidence as to whether it is indicative of a nexus between service and the current disability, is entitled to more weight than the Veteran's lay assessment.

In sum, the most probative evidence of record shows that the current left knee disorder did not have its onset during service or for many years thereafter and that left knee arthritis was not compensably disabling within one year of separation from service.  38 C.F.R. § 3.309(a).  The Board also observes that there is no evidence to show that left knee arthritis existed or was "noted" in service or within one year of separation from service.  Thus, the provisions of 38 C.F.R. § 3.303(b) pertaining to chronicity or continuity of symptomatology are not for application.

Accordingly, the claim must be denied.  In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the claim, the doctrine is not for application.  38 U.S.C.A. § 5107.


	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for a left knee disability is denied.




____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


